Citation Nr: 0627888	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  02-12  549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service for in excess of 20 years, 
including from September 1978 to July 1981.  He was awarded 
the Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal and the Vietnam Cross of Gallantry with Palm fo such 
service.  He died on February [redacted], 2001.  The appellant is his 
widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2003, the appellant and her son testified in support 
of this claim at a video conference hearing held before the 
undersigned.  In August 2003, the Board affirmed the RO's 
June 2001 rating decision denying this claim.  The appellant 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2005, 
the Court issued an Order vacating the Board's decision and 
remanding the matter to the Board for readjudication.  

The Board in turn REMANDS this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  




REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  She specifically asserts 
that the veteran died from a soft-tissue sarcoma, which 
developed as a result of his exposure to herbicides while 
serving in Vietnam.  She contends that, prior to his death, 
the veteran had cancer of the gallbladder, peritoneal 
carcinomatosis and metastatic cholangiocarcinoma, any one of 
which qualifies as a soft-tissue sarcoma, and a physician 
once told her that this cancer might possibly be related to 
the veteran's Agent Orange exposure.  Additional action is 
necessary before the Board can decide this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the notification and assistance provisions of 
the VCAA.  Therefore, to proceed in adjudicating this claim 
would prejudice the appellant in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, as 
the Court noted in its Order, an opinion is necessary.  The 
record confirms that the veteran served in Vietnam during the 
Vietnam era and is thus presumed to have been exposed to 
herbicides.  The record also confirms that the veteran died 
of gallbladder cancer.  In light of these facts, to satisfy 
its duty to assist, VA must obtain an opinion addressing 
whether there is a relationship between the death and in-
service herbicide exposure.  

Second, the Court has indicated that VCAA notice must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
or her service connection claim, it will then assign such an 
award a disability rating and an effective date.  Id. at 486.

In this case, the RO provided the appellant VCAA notice on 
her claim during the course of this appeal.  However, this 
notice does not comply with the requirements of the law as 
found by the Court in Dingess/Hartman.  To ensure the 
appellant's due process rights, VA should provide the 
appellant more comprehensive notice on remand.    

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the appellant VCAA notice 
pertaining to her claim for service 
connection for the cause of the veteran's 
death, which satisfies the requirements 
of the Court's holdings in Pelegrini II, 
Quartuccio and Dingess/Hartman.

2.  Obtain a medical opinion in support 
of the appellant's claim.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following 
such review, the examiner should:

a) offer an opinion regarding 
whether it is at least as likely as 
not that the veteran's gallbladder 
cancer, the cause of his death, was 
related to his presumed herbicide 
exposure; 



b) address the appellant's 
contention that the veteran died 
from a soft-tissue sarcoma (cancer 
of the gallbladder, peritoneal 
carcinomatosis and metastatic 
cholangiocarcinoma), which developed 
as a result of his exposure to 
herbicides while serving in Vietnam; 
and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the appellant's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
provide the appellant and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


